... ..-..   'ACi:'24SB (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                               Page I ofl   \   5
                                                  UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                              v.                                            (For Offenses Com1nitted On or After November 1, 1987)


                                 Benjamin Ramirez-Morales                                   CaseNumber: 3:19-mj-21449

                                                                                            Kris J. Kraus
                                                                                            Defendant's Attorney


             REGISTRATION NO. 84332298

             THE DEFENDANT:
              l8l pleaded guilty to count(s) 1 of Complaint
                                              -------'--------------------------
              0 was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                     Nature of Offense                                                             Count Number(s)
             8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

              D The defendant has been found not guilty on count(s)
                                                                                         ------------------~


              D Count(s)                                                                        dismissed on the motion of the United States.
                                 -----------------~




                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                              ~ TIME SERVED                              D ------~---days

               lZl Assessment: $10 WAIVED                        lZI Fine: WAIVED
               1:81 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                                                           charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change ofname, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Thursday, March 28, 2019
                                                                                          Date oflmposition of Sentence
                                                   r------'·------~
                                                                                                 /7
                                                                 F~LED                      /
             Received            --p{--
                            ousf\1\.--
                                                                 MAR 2 8 2019
                                                      CLER!{, U.S. DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                   BY                        DEPUTY
              Clerk's Office Copy                                                                                                        3:19-mj-21449
